Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-20-00024-CV

                       IN RE USAA GENERAL INDEMNITY COMPANY

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

Delivered and Filed: January 22, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 14, 2020, relator filed a petition for writ of mandamus. After considering the

petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,

the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2017CI10598, styled Adam Reising v. Sue Ann Baldor and USAA General
Indemnity Co., pending in the 408th Judicial District Court, Bexar County, Texas, the Honorable Angelica Jimenez
presiding.